                                          758 Filed 03/05/21
           Case 1:13-cr-00521-RA Document 759       03/04/21 Page 1 of 1
Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
Apatel@apatellaw.com                                                    Telephone 212-349-0230

By ECF

                                            March 4, 2021




Honorable Ronnie Abrams
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                                    Re:     United States v. Joseph Hunter, et al
                                            13 Cr. 521 (RA)

       This letter is respectfully submitted to request a modification of the briefing
 schedule of the defendants’ motions for a new trial. The motion is currently due on
 March 8. The reason for this request is that I am undergoing medical treatments which
 for the past few days have caused side effects rendering me unable to work. At the same
 time my co-counsel Robert J. Boyle is recovering from a stem cell transplant and, on
 doctor’s orders, is remaining at home and cannot travel to the SCIF where the classified
 information is housed.

       Counsel for the government and for co-defendants Stillwell and Samia have
 graciously consented to this request. Subject to the approval of the Court, the briefing
 schedule would be modified as follows: Defendants’ Motion: March 15, 2021,
 Government’s Response: April 5, 2021, Defendants’ Reply: April 19, 2021.

        Thank you for your kind attention to this matter.

                                                    Respectfully submitted,

                                                     /s/Andrew Patel
                                                    Andrew G. Patel
                                                    Attorney for Joseph Hunter

                                   Application granted.
 cc: All counsel (via ECF
                                   SO ORDERED.



                                   ____________________
                                   Hon. Ronnie Abrams
                                   03/05/2021
